McCLELLAN, J.
This action is prosecuted by Mrs. C. A. Thompson, a married Avoman, to recover of String-fellow and others moneys alleged to have been received by them to her use. Defendants plead that the money alleged to have been received by them to plaintiff’s use was received in the purchase from them of certain lots of land, the conveyance being made to J. D. Thompson, who is plaintiff’s husband, and that plaintiff ratified such disposition of her money (1) by acquiescing therein for five years, having knowledge of the facts; and (2), by accepting the benefits of said transaction in the application of said land to the payment of her debts. On the principles declared by this court these were each good defenses to the action, and the trial court properly *320overruled demurrers to the pleas setting them up. Steiner v. Tranum, 98 Ala. 319; Pioneer Savings & Loan Co. v. Thompson, 115 Ala. 552.
Plaintiff’s so-called special replication to defendant’s 7th plea, in so far as it states any fact of legal importance, is a general replication merely, and plaintiff had the benefit of its material averments under the general issue. Hence she was not prejudiced by the action of the court in sustaining a demurrer to it as a special replication. .
There is no bill of exceptions in the transcript, and, of course, we cannot review the court’s conclusion on the facts.
Affirmed.